IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-40468
                          Conference Calendar



JOHN W. BANOS,

                                           Plaintiff-Appellant,

versus

KATHY BROWN; WYLONDRA
FINLEY; SHIRLEY MACENTEE;
KATHY THOMPSON; TIA DIXON,
Mrs.,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:97-CV-11
                        - - - - - - - - - -
                          August 15, 1997
Before KING, HIGGINBOTHAM, AND DUHÉ, CIRCUIT JUDGES.

PER CURIAM:*

     The magistrate judge improperly granted John Wesley Banos,

Texas prisoner # 545431, leave to proceed on appeal in forma

pauperis (IFP).    Banos has at least three strikes, pursuant to 28

U.S.C. § 1915(g), which bars Banos from IFP status.      See Banos v.

Garner, No. 96-CV-92 (E.D. Tex. May 22, 1996) (case dismissed as

frivolous; appeal dismissed for want of prosecution); Banos v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-40468
                                -2-

Bush, No. 96-CV-219 (E.D. Tex. Oct. 3, 1996)(case dismissed as

frivolous; appeal dismissed for want of prosecution); Banos v.

Shaw, No. 93-CV-45 (E.D. Tex. Apr. 23, 1993)(case dismissed as

frivolous; district court’s judgment was affirmed on appeal).

     Nothing in the record indicates that the exception to the

statutory bar applies in this case.   IT IS ORDERED that the

earlier order granting leave to proceed IFP is VACATED.   Banos

has thirty days in which to pay the $105 filing fee.   Failure to

make a timely payment will result in the dismissal of the appeal

for want of prosecution.   See 5th Cir. R. 42.3.1.2.

     Banos’s motion for temporary restraining order and/or for a

preliminary injunction is DENIED.

     APPEAL DISMISSED IF FULL FILING FEE NOT PAID.